Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of grandparent United States Patent 10,312,207 (cited in the IDS filed on August 27, 2020).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is broader than (i.e., is anticipated by) the grandparent patent’s claim 10.
As to independent claim 1, the grandparent patent’s claim 10 recites an integrated circuit comprising:  a substrate; an interlayer dielectric (ILD) layer overlying the substrate; a conductive pad overlying the ILD layer; a first passivation layer overlying the ILD layer and the conductive pad, wherein the first passivation layer defines a pad opening overlying and partially exposing the conductive pad; and a second passivation layer overlying the ILD layer, the conductive pad, and the first passivation layer, and further lining a sidewall of the first passivation layer in the pad opening, wherein the second passivation layer has a high resistance to moisture or vapor relative to the ILD layer.

Claims 15-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Specifically, the specification does not describe independent claim 15 as a whole, including the second passivation layer having a higher lower water vapor transmission rate than the first passivation layer (page 7, paragraph [0021], lines 4-6).  Claims 16-20 depend on independent claim 15 and are thus similarly rejected.

Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-14 are allowed.  The prior art does not disclose or suggest independent claim 8 as a whole.
Claims 15-20 will be allowed if independent claim 15 is corrected as set forth above.

United States Patent 10,804,231 is related to this application.

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814